Citation Nr: 1722358	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1995 to March 1996.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded in July 2012 and December 2016.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that an acquired psychiatric disorder, to include PTSD, was incurred in active service; any psychiatric disorder present during the period of the claim is not etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran asserts that he was personally assaulted and harassed in active service due to his race and described an incident where he fought several white service members that were trashing his room.  As discussed below, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had an acquired psychiatric disorder during the period on appeal that is related to active service.  

Initially, the Board finds the preponderance of the evidence against a finding that the Veteran had a diagnosis of PTSD during the period of the claim.  In that regard, the Board notes that the medical evidence of record consistently determined that the Veteran did not meet the full criteria for PTSD even though he experienced some PTSD symptoms.  See 38 C.F.R. § 4.125(a).  Generally, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
However, the February 2017 examiner concluded that the Veteran did not meet full symptom criteria for PTSD and declined to verify his stressors related to a personal assault; the examiner explained that the Veteran lacked markers to corroborate the stressor event as in-service psychiatric treatment was due to non-service related legal problems and that his current symptoms were accounted for by his other psychiatric disorder and current situational stress.  He reported infrequent nightmares not specifically related to trauma, avoidance of groups of white males that did not affect his ability to be in public spaces, an infrequent startle response, irritability that the examiner noted was common with depression disorders, and sleep disturbance that appeared related to current life stress.  The February 2016 also found no diagnosis of PTSD was warranted and noted that the Veteran's only reported symptoms that could be consistent with PTSD were difficulty with authority and anger.  Therefore, service connection for PTSD is not warranted.  See 38 C.F.R. §§ 3.304(f), 4.125(a); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board also finds the preponderance of the evidence is against a finding that the Veteran has a psychiatric disorder other than PTSD related to active service.  The February 2016 and February 2017 examinations diagnosed generalized anxiety disorder, unspecified depressive disorder, and alcohol use disorder that have been variously attributed to stressful incidents in the Veteran's post-service occupation and personal life.

The February 2017 medical opinion determined that the Veteran's post-service psychiatric diagnoses were less likely as not related to the Veteran's active service, and the Board finds this opinion to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Here, the examiner is a VA clinical psychologist that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include the prior VA examination reports, service treatment records noting symptoms of depression, relevant medical records, and the Veteran's lay statements, and provides a persuasive rationale that the Veteran's depression, alcohol use, and anxiety during the period of the claim were due to post-service situational stress over occupational and marital issues.  

The examiner explained that current situational stresses of loneliness, problems at work, and his ex-wife's infidelity contributed to the diagnosed psychiatric disorders.  The examiner also noted that his opinion was based, in part, on some inconsistencies in the account of the in-service trauma.  The Board finds the opinion consistent with the other evidence of record, to include the Veteran's self-reported history that he received post-service psychiatric treatment due to his marital separation.  Moreover, there is no positive medical evidence of record indicating that any psychiatric disorder present during the period of the appeal was related to active service.

The Board acknowledges the Veteran's lay statements that he has a psychiatric disability related to stressful incidents in active service and that the claimed personal assault caused in-service symptoms of stress, depression, and anger.  Although the Veteran may sincerely believe that he has a psychiatric disorder, variously diagnosed as depressive disorder not otherwise specified and generalized anxiety disorder, related to service, there is no indication that he has the training or experience required to render a competent opinion diagnosing the disorder or linking the disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55-56. 




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


